—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered January 29, 1987, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of IV2 to 4ti years, unanimously reversed, on the law, the sentence vacated, and the matter remanded for resentencing.
The defendant contends, the People concede, and we agree that where, as here, a court placed a defendant on interim supervision prior to sentencing, the sentence must be vacated and the matter remanded for resentencing (People v Rodney E., 77 NY2d 672). Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.